department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code hereafter code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you failed to show that you have any members that you are supporting a line_of_business and that no part of your earnings will inure to the benefit of any private_shareholder_or_individual you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action please note that we have removed from our proposed adverse determination the name of the state in which you were incorporated along with the date of your incorporation and in their place substituted the generic terms state and date if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend applicant state date dear we have considered applicant's application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 as amended hereafter code’ as an organization described in sec_501 of the code based on the information submitted we have concluded that applicant does not qualify for exemption under that section the basis for our conclusion is set forth below the information applicant submitted indicates that applicant was incorporated under the laws of the state on date applicant’s articles of incorporation do not state the nature of the business or the purposes it conducts or promotes rather applicant stated in its letter dated date that the line_of_business applicant was established to further is the following the ‘industry’ that we serve is the internet media industry and the manufacturers that create devices for accessing that media applicant develops free software that is of benefit to any business organization or individual that wants to display or provide access to animated media or streaming video or real time video on the internet our software is designed to run on multiple operating systems multiple microprocessors and a variety of devices used to access internet content from desktops to small hand held devices since our software is free of charge and our source code is within the public domain we retain no copyright and no patent ownership it provides a great alternative to anyone wanting to provide access to animated internet content without the cost and legal headaches of proprietary software applicant stated in its letter dated date that applicant engages in several activities to further the internet media industry specifically applicant stated that it engages in the following fill a fully functional open media infrastructure comprised entirely of free software does not currently exist the activities of applicant are intended to this gap so that the internet media industry has an alternative to the costs and headaches of proprietary media distribution software specifically we are currently developing a free flash player that displays animation and video content on the web we are also working on a companion server to that free flash player finally we are striving to make our free flash player compatible with as many popular media websites as possible so that it of maximum benefit to the industry in addition to developing this software we promote it via the applicant’s website and by attending and speaking at free and open source software conferences is applicant further stated in its letter dated date that it supports its stated line_of_business the internet media industry by its intent to make grants specifically applicant stated that tjo date applicant has been engaged solely in the development and promotion of our software we have not directed any resources at grant-making activities but would like to reserve the right to do so in the future these future grants are likely to be in the form of student scholarships for attendance at free software developer conferences or general free and open source software conferences whether hosted by applicant or other organizations emphasis added applicant stated that it is a membership_organization composed of three classes of dues paying members specifically in its letter dated date applicant stated the following annual dues were structured as follows platinum dollar_figure gold dollar_figure and silver dollar_figure platinum members were automatically offered a seat on our technical advisory committee unfortunately despite much effort we have not succeeded in recruiting any corporate members with this fee structure fherefore we have no members to all our revenue to date has come from grants and individual date donations don’t know if this means we need to reapply as a 501c3 or our inability to recruit corporate members is something that could not not have been foreseen in order to recruit corporate members and particularly in this economic climate we may need to significantly lower our annual dues alternatively we may need to make membership available to individuals emphasis added applicant elaborated on how the fee structure for its membership class was determined and specifically in its letter dated date stated the following the annual dues structure for our membership classes was determined by estimating what corporations would consider to be a reasonable contribution in the form of annual dues in exchange for having a free flash player to replace proprietary flash since our software is designed to benefit all corporations in the internet media industry small medium and large we offered three classes of membership with corresponding annual dues along with the review of applicant’ sec_1024 application_for tax exemption we have also reviewed and considered the additional material applicant submitted including but not limited to its articles of incorporation by-laws membership agreement and software licenses sec_501 of the code exempts from federal income_taxation business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations hereafter regulations provides that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_67_251 1967_2_cb_196 holds that an organization seeking exempt status as a business league violated the prohibition against inurement when part of the net_earnings of the league inured to the benefit of private individuals through the organization furnishing financial aid and welfare services to its members revrul_83_164 1983_2_cb_95 holds that a nonprofit organization whose primary activity is promoting the common business interests of users of one particular brand of computer does not qualify for exemption from federal_income_tax as a business league under sec_501 of the code as the activity of the organization in promoting one brand of computer provides a competitive advantage to said brand at the expense of other brands in the industry and is not promoting a line_of_business but rather a particular product in said line_of_business in 19_tc_1146 the tax_court held that an automobile club composed of individual motorists automobile clubs and commercial vehicle organizations failed to meet the common business_interest requirement where membership in the club under its bylaws was available to individual motorists without regard to business interests or activities in 440_us_472 99_sct_1304 59_led_519 the supreme court upheld the decision of the court_of_appeals and held that an organization whose membership consisted of franchisees of one particular brand of automobile muffler did not constitute a line_of_business within the meaning of sec_501 of the code as the organization was promoting a particular product at the expense of others in the industry under sec_501 of the code organizations that are business_leagues are exempt from federal income_taxation the regulations go into greater detail and provide that a business league must be an association of persons having a common business_interest whose purpose must be to promote such common business_interest and whose earnings if any must not inure to the benefit of any private person see sec_1_501_c_6_-1 of the regulations a tax-exempt business league under sec_501 of the code and sec_1_501_c_6_-1 of the regulations must be an association of persons having a common business_interest as a membership_organization membership support both in the form of dues and involvement in the organization’s activities must be at a meaningful level however as applicant stated in its letter dated date applicant has no members to date specifically applicant stated that ujnfortunately despite much effort we have not succeeded in recruiting any corporate members with this fee structure therefore we have no members to date all our revenue to date has come from grants and individual donations our inability to recruit corporate members is something that could not have been foreseen members an organization cannot be an association of persons having a common business_interest and must fail as a business league under sec_501 of the code applicant does state that it may allow individuals to become members in its organization however even if applicant manages to secure individuals as members it could still fail the membership test as business league members must be organized to promote a common business_interest and thereby must have a common business_interest as the tax_court held in 19_tc_1146 an automobile club failed to meet the common business_interest requirement where membership in the club under its bylaws was available to individual motorists without regard to business interests or activities furthermore applicant reports that its operating revenue is comprised of donations from individuals and grants but not any revenue from members as a result of applicant’s failure to secure any members and any meaningful membership support applicant failed to establish that it is an association of persons having a common business_interest as required under sec_501 of the code and sec_1_501_c_6_-1 of the regulations without a tax-exempt business league under sec_501 of the code and sec_1_501_c_6_-1 of the regulations must also have as its purpose the promoting of a common business_interest applicant states that the line_of_business it serves is the internet media industry and the manufacturers that create devices for accessing the media although this is a very broad line_of_business the interests of all members in a business league are to promote their line_of_business with business defined broadly as almost any enterprise or activity conducted for remuneration applicant reported that its sole activity to date has been the development and promotion of its software applicant further reported that it furthers the internet media line_of_business by providing its software for free as an alternative to the costs and headaches of proprietary media distribution software as the supreme court stated in 440_us_472 99_sct_1304 59_led_519 promoting a particular product at the expense of others in the industry is not promoting a line_of_business whereas in revrul_83_164 supra the service holds that an association of users of a single brand of computer who were organized to develop and disseminate information about this particular brand of computer were not promoting a line_of_business but were promoting a product similar to national muffler dealers assn id pincite s ct pincite and revrul_83_164 supra applicant’s activities are directed solely toward promoting the development and distribution of its own software-a particular product-rather than a particular line_of_business applicant did not report engaging in any other meaningful activity other then the development and promotion of its product furthermore by applicant's development of its free media software applicant is in direct competition with the software manufacturers that comprise the internet media industry that applicant is claiming to promote as a result of applicant’s sole activity of developing and promoting its software product applicant has established that its activities are directed to promoting its own interests and not the common business interests of the whole internet media industry and the manufacturers that create devices for accessing the media therefore applicant does not promote a common business_interest as required under sec_501 of the code and sec_1_501_c_6_-1 of the regulations furthermore under sec_501 of the code and sec_1_501_c_6_-1 of the regulations a tax-exempt business league’s net_earnings must not inure to the benefit of any private_shareholder_or_individual pursuant to revrul_67_251 1967_2_cb_196 financial aid to members is a form of inurement and would preclude an organization from being recognized as a tax-exempt business league under sec_501 of the code applicant has stated that it intends to engage in grant-making activities likely in the form of student scholarships for attendance at free software developer conferences or general free and open software conferences whether hosted by applicant or other organizations although the applicant has not provided any grant applications for review grants to individuals would violate the prohibition against inurement as such applicant would not comply with the prohibition against inurement as required under sec_501 of the code and sec_1_501_c_6_-1 of the regulations for an organization seeking recognition as a tax-exempt business league if it made such grants based upon the above we have made a determination that applicant fails to meet the requirements necessary to be recognized as a tax-exempt businesses league under sec_501 of the code applicant has the right to file a protest if it believes this determination is incorrect to protest applicant must submit a statement of its views and fully explain its reasoning applicant must submit the statement signed by one of its officers within days from the date of this letter we will consider applicant's statement and decide if the information affects our determination applicant’s protest statement should be accompanied by the following deciaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete applicant aiso has a right to request a conference to discuss its protest this request should be made when applicant files its protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent applicant if applicant wants representation during the conference procedures it must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if it has not already done so publication practice_before_the_irs and power_of_attorney a l forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see if applicant does not intend to protest this determination it need not take any further if we do not hear from applicant within days we will issue a final adverse action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc applicant may also fax its statement using the fax number shown in the heading of this if applicant faxes its statement please call the person identified in the heading of this letter letter to confirm that he or she received your fax if you have any questions you may contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
